This is an appeal by the employer and insurance carrier from an award and decision of the State Industrial Board. On March 27, 1936, Clinton G. Harvey, the decedent herein, sustained the accidental injuries which resulted in death for which the award was made. He was at that time a caretaker for the estate of the employer at Raquette Lake, N. Y. The sole question presented to this court for review is whether the accident arose out of and in the course of decedent’s employment. The evidence fully sustained the award. Award unanimously affirmed, with costs to the State Industrial Board.